Citation Nr: 0841850	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service head injury, for the purpose of receiving accrued 
benefits.

2.  Entitlement to nonservice-connected pension benefits, for 
the purpose of receiving accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military duty from October 1974 
to October 1978.  He died in December 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied entitlement to accrued 
benefits.

As a final preliminary matter, the Board notes that, in 
January 2008, the appellant submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  The Board finds, however, that the additional 
evidence, consisting of a statement from the veteran's 
brother-in-law, is cumulative of the existing record.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.   See 38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Brain lesions of unspecified etiology were first shown 
many years after the veteran's separation from service, 
cannot be presumed to have been incurred during service, and 
are not shown to be related to events, disease, or injury 
during military service.

3.  While the claim for entitlement to nonservice-connected 
pension benefits, for the purpose of receiving accrued 
benefits, was filed within one year of the veteran's death, 
the veteran did not have a claim for entitlement to 
nonservice-connected pension benefits pending at the time of 
his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of an in-service head injury, for the purpose of 
receiving accrued benefits, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.1000 (2008).

2.  The criteria for entitlement to nonservice-connected 
pension benefits, for the purpose of receiving accrued 
benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claims for accrued benefits 
were received in April 2004.  She was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2006.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claims, identified the appellant's duties in 
obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and  a 
supplemental statement of the case (SSOC) was issued in June 
2007 and in August 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The veteran's service treatment records, VA medical 
examination reports, records from the Social Security 
Administration (SSA), and VA outpatient and inpatient 
treatment records have been obtained and associated with his 
claims file.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

Entitlement to Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid will, upon 
the death of such individual, be paid to the surviving spouse 
or other appropriate party.  See 38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2008).

A claim for VA benefits pending on the date of death means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  See 38 C.F.R. § 
3.1000(d)(5) (2008).

Although a veteran's claims terminate with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claims by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  There is an exception for outstanding 
service medical records or VA records, as they are considered 
to be in the constructive possession of VA at the time of 
death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).

In a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child) filed in April 2004, the appellant 
filed claims for accrued benefits.  

I.  Entitlement to Service Connection for Residuals of an In-
Service Head Injury

The appellant seeks service connection for residuals of an 
in-service head injury for the purpose of establishing 
accrued benefits based on a claim filed by the veteran that 
was pending at the time of his death.  After reviewing the 
record, however, the Board finds that the preponderance of 
the evidence against that claim. 

The veteran filed a claim for entitlement to service 
connection for a head injury with depressed left cheek in 
April 2003.  This claim was not adjudicated by the RO before 
his death in December 2003.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records, including an October 1974 
enlistment examination and   a September 1978 separation 
examination reports, do not reflect any diagnosis or findings 
of a head injury.  Records dated in 1975 reflect that the 
veteran was hit with a baseball bat, suffering a laceration 
that required stitches.  An October 1975 treatment note 
reflected complaints of headaches and dizzy spells.  Multiple 
treatment records dated in February 1978 detail that the 
veteran was punched in the left eye and suffered a fracture 
of the left zygomia causing a step in the left orbital floor.  
A February 1978 clinical record listed a diagnosis of 
depressed left check and reflected that the veteran underwent 
an open reduction, internal fixation for a left zygomatic 
fracture.  The veteran's complaint of a lump on the back of 
his head for approximately six months was listed on his 
September 1978 separation examination report. 

VA inpatient treatment records dated in July 1991 and 
November 1996 indicate that the veteran was treated for 
alcohol dependence and alcohol withdrawal.  A March 1997 VA 
CT scan of the brain was negative.  An August 1997 VA 
magnetic resonance imaging (MRI) report reflected findings 
of: 1) vascular malformation in the right inferior frontal 
lobe and several small enhancing vessels with a single 
prominent draining vein which may simply represent a 
coincidental venous angioma or the possibility of small 
arteriovenous malformation that cannot be excluded; 2) cystic 
pineal mass; and 3) mild paranasal sinus disease.  A 
September 1997 magnetic resonance angiography (MRA) report 
noted a clinical history of partial complex seizures with 
abnormal vascular malformation detected in the right inferior 
frontal area in the August 1997 MRI report.  An impression of 
subtle changes of vascular malformation in the right frontal 
area was listed in the September 1997 MRA report.  It was 
noted that there was insufficient detail present to 
characterize the findings as an arteriovenous or venous 
malformation.  

In an October 1997 Richmond VA Medical Center (VAMC) 
neurosurgery consultation record, it was noted that the 
veteran had been diagnosed with complex partial seizures.  
The veteran complained of a many year history of headaches 
and a six month history of his wife noticing that he had 
changes in conversation while talking to her.  The VA 
physician noted that the veteran has not had any seizure 
activity, no loss of consciousness, motor symptoms, or 
neurological complaints.  VA physicians from neurosurgery and 
neuroradiology reviewed the veteran's radiology findings and 
noted the following lesions:  1) a moderate sized right 
frontal vein without associated flow voids indicating 
arterial flow and most consistent with venous angioma; 2) a 
pineal cyst that measures just less than a centimeter in all 
directions for diameter and does not specifically impinge 
upon any neurological structure; and 3) no vascular anomaly 
consistent with either an aneurysm nor an AVM on head MRA.  
Thereafter, the VA neurosurgeon specifically indicated that 
neither of these problems required surgical intervention and 
further assured the veteran that he did not have a tumor or 
cancer. 

An October 2003 VA emergency department note reflected 
findings of lower extremity edema, diarrhea, chronic 
pancreatitis, liver disease, hypoalbuminemia, and 
hypocalcemia.  An October 2003 VA history and physical 
treatment note listed an assessment of profound liver failure 
with hypoalbuminemia.  Evidence of record indicates that the 
veteran's final VA hospitalization was from October 2003 
until his death in December 2003.  Death diagnoses were 
listed as:  1) sepsis/fungemia with multiorgan failure; 2) 
ARDS (acute respiratory distress syndrome); and 3) cirrhosis 
secondary to alcohol abuse. 

The veteran died in December 2003.  His death certificate 
listed the immediate cause of death as septic shock due to or 
as a consequence of candidemia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause given above were listed as cirrhosis of the liver and 
hypoalbuminemia.  

A June 2004 decision from SSA indicated that the veteran had 
not engaged in substantial gainful activity since March 2003 
due to severe impairments including renal failure, septic 
shock, diabetes mellitus with edema and peripheral 
neuropathy, and pancreatitis. 

Lay statements dated in March 2005 and January 2008 from the 
veteran's family and friends detailed his medical condition 
prior to death, noting that the veteran had weakness in his 
extremities, weight loss, headaches, facial pain, and 
blackouts.  In a   January 2005 statement, the appellant 
indicated that VA physicians had informed the veteran that he 
had an inoperable tumor that was the result of a hard blow to 
his head with a ball bat in the barracks during service. 

In connection with the claim, the Board has considered the 
assertions the appellant advanced on appeal in written 
statements of record.  However, the appellant cannot 
establish her accrued benefits claim on the basis of her 
assertions, alone.  While the Board does not doubt the 
sincerity of the appellant's belief that the veteran's 
claimed head injury residuals were incurred as a result of 
events during military service, this claim turns on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
appellant simply is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, her assertions in this 
regard simply do not constitute persuasive evidence in 
support of the claim.

As an initial matter, objective medical findings do not show 
any current disability residuals concerning the veteran's in-
service left cheek fracture.  When competent medical evidence 
does not establish that the veteran has a particular 
disability--here, residuals of an in-service left cheek 
fracture--there can be no valid claim for service connection 
for any such disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, objective medical 
findings of brain lesions are first shown in 1997, many years 
after the veteran's separation from active service in 1978, 
and cannot be presumed to have been incurred during service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between service discharge and 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between the 
veteran's claimed residuals of a head injury and his active 
service.  The appellant asserted in the January 2005 notice 
of disagreement that a VA doctor referred the veteran to the 
Richmond VAMC following MRI testing and that surgeons at the 
Richmond VAMC informed the veteran that an inoperable tumor 
in his brain was the result of blow to the head during 
service.  The evidence includes the October 1997 records of 
the Richmond VAMC noting that the veteran was referred by 
another VA doctor.  Those records noted the findings 
regarding lesions in the brain, there is no indication of any 
opinion linking the current findings to service.  There is no 
other opinion of record to support the appellant's claim.  
Based upon the evidence discussed above, the Board concludes 
that objective medical evidence is insufficient to establish 
a link between the veteran's claimed residuals of a head 
injury and active military service, to include being hit with 
a ball bat in his barracks or his in-service left cheek 
fracture.  

For the foregoing reasons, the claim for entitlement to 
service connection for residuals of an in-service head 
injury, for the purpose of receiving accrued benefits, must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of competent and 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



II.  Entitlement to Nonservice-connected Pension Benefits

The appellant seeks entitlement to nonservice-connected 
pension benefits for the purpose of establishing accrued 
benefits based on a claim filed by the veteran that was 
pending at the time of his death. 

As noted above, the veteran died in December 2003.  The 
appellant's claim for accrued benefits was received in April 
2004.  

Evidence of record indicates that the veteran applied for 
nonservice-connected pension benefits in April 2003.  In a 
September 2003 rating decision, the RO denied the veteran's 
claim for entitlement to nonservice-connected pension 
benefits, as evidence of record did not show that the veteran 
was unable to maintain gainful employment as a result of a 
permanent and totally disabling disability or combination of 
disabilities.  The veteran submitted an amended VA Form 21-
527 (Income-Net Worth and Employment Statement) in August 
2003.  Thereafter, the claim was again denied in an October 
2003 rating determination, as the evidence showed the 
veteran's income exceeded the maximum annual disability 
pension limit set by law.  

The Board has conducted an extensive review of the veteran's 
claims file and has determined that the veteran did not 
appeal the September or October 2003 rating decisions.  Thus, 
the veteran did not have a pending claim with VA for this 
matter when he died.  Consequently, the threshold legal 
criteria for establishing entitlement to accrued benefits for 
this matter are not met, and the appeal must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of an in-
service head injury, for the purpose of receiving accrued 
benefits, is denied.

Entitlement to nonservice-connected pension benefits, for the 
purpose of receiving accrued benefits, is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


